ACCEPTED
                                                                                  05-15-01487-CR
                                                                       FIFTH COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                             12/7/2015 2:06:09 PM
                                                                                       LISA MATZ
                                                                                           CLERK
                        05-15-01487-CR
Appellate Docket No.:
Appellate Case Style: John Turner Gray v. The State of Texas
                                                                FILED IN
                                                         5th COURT OF APPEALS
FIFTH DISTRICT COURT OF APPEALS                              DALLAS, TEXAS
CRIMINAL APPEAL - DOCKETING STATEMENT                    12/7/2015 2:06:09 PM
                                                               LISA MATZ
PARTIES (TRAP 32.2(a)):                                          Clerk

Appellant:                              Appellee:
JOHN TURNER GRAY                        THE STATE OF TEXAS

Attorney (Lead Counsel):                Attorney (Lead Counsel):
Mark Heidenheimer                       John Rolater

Appointed [X]    Retained []
Address (Lead Counsel):                 Address (Lead Counsel):

2208 Wisteria Way                       2100 Bloomdale Road, Suite 200
McKinney, Texas 75071                   McKinney, Texas 75071



Telephone: 972-548-2233                 Telephone: 972-548-4323
Email :                                 Email : jrolater@co.collin.tx.us
m heidenheimerlaw(@amail.com
SBN (Lead Counsel):09378800             SBN (Lead Counsel): 00791565
If not represented by counsel , provide appellant's/appellee's address,
telephone number, and fax number.




PERFECTION OF APPEAL (TRAP 32.2(b),(d),(f)-(k)):
Date Sentence Imposed or                Date Notice of Appeal Filed:

                                    1
                                                                                   1
Suspended in Open Court or               11/18/2015
Appealable Order Signed:                 If Mailed, Date Mailed:
11/06/2015
                                         Attach File-Stamped Copy of
                                         Notice
ACTIONS EXTENDING TIME TO PERFECT APPEAL (TRAP 32.2(e)):
Mt. for New Trial: Yes []   No [X]       Date Filed:

Mt.in Arrest of Judgment: Yes []         Date Filed:
No [X]

Other (Specify):




                                     2

                                                                       2
TRIAL AND APPEAL (TRAP 32.2(f)-(k)):
Offense Charged:                         Is the appeal from a pretrial order?
Assault Fam/House Mem 2+ w/in
12 months                                  Yes []     No [X]

Date of Offense: 01/24/2015              Does the appeal involve the
                                         validity of a statute , rule , or
Defendant's Plea: Not Guilty             ordinance?

If guilty or nolo contendere , was         Yes []     No [X]
plea result of negotiated plea
bargain agreement?                       If yes, specify.

Was the trial jury or nonjury?

  Guilt/Innocence Phase: Jury
  Pun ishment Phase: Jury

Punishment Assessed :
5 years Institutional Division,
TDCJ.


TRIAL COURT AND RECORD (TRAP 32.2(c), (/), (m)):
Court: 366th District Court of           Trial Court. Cause No.:
Collin County.                           366-82883-2015


Trial Judge (Who Tried or                Court Clerk (District or County
Disposed of Case): Ray Wheless           Clerk): Yoon Kim

Telephone No.: 972-548-4570              Telephone No. : 972-548-4320
Fax:                                     Fax:
Address: 2100 Bloomdale Road,            Address: 2100 Bloomdale Road,
#30146, McKinney, Texas 75071            McKinney, Texas 75071



                                     3

                                                                                3
Clerk's Record                            Fee Paid: Yes [] No [] N/A
                                          Court-appointed
                                          Arrangements Made to Pay Fee:
                                            Yes []  No []
Court Reporter(s) or Court Recorder(s): Antoinette Varela

Telephone Number(s): 972-548-4572

Email: avarela@collincountytx.gov

Address(es): 2100 Bloomdale Road, Suite 30146, McKinney, Texas
75071.




Reporter's/Recorder's Record              Date Requested: 12/07/2015
(Check If Electronic Recording [ ])
                                          Fee Paid: Yes: [] No: [] N/A
Number and Date(s) of Hearing(s):         Court-appointed
GuilUlnnocence: 11/2-5/2015               Arrangements Made to Pay Fee:
Punishment: 11/06/2015                      Yes []   No []




                                      4

                                                                          4
 INDIGENCY OF PARTY (TRAP 32.1 (k)):
                            Filed
          Event           Check as Appropriate         Date
 Motion and Affidavit          Yes [X]   No[]
 Filed
 Date of Hearing: 11/19/2015
 Ruling on Motion : Granted [X]     Denied [ ]
 OTHER INFORMATION (TRAP 32.2(m)):
 List any other pending related appeals before this or any other Texas
 appellate court by Court, Docket Number, and Style:

 1. 366-80583-2014

 2. 366-81875-2014

 3. 366-81876-2014




NOTE:       If inadequate space has been provided for the information
requested , please provide the additional information on an attachment.




                                     5

                                                                          5
I CERTIFY THAT, TO THE BEST OF MY KNOWLEDGE, ALL OF THE
ABOVE INFORMATION IS TRUE AND CORRECT.



ls/Mark Heidenheimer      Date: December 7, 2015
MARK HEIDENHEIMER
State Bar No. 09378800
2208 Wisteria Way
McKinney, Texas 75071
214-578-0360
Email : mheidenheimerlaw@gmail.com

Representing: John Turner Gray


                       CERTIFICATE OF SERVICE

 hereby certify that a true and correct copy of the foregoing Docketing

Statement was sent this 7th day of December 2015, to John Relater,

Assistant Collin County District Attorney, through e-filing to his email

address of jrolater@co.collin.tx.us.




                                           ls/Mark Heidenheimer
                                           MARK HEIDENHEIMER
                                            Attorney of Record for
                                            John Turner Gray




                                       6

                                                                           6
                                   No. 366-82883-2015

THE STATE OF TEXAS                                  IN THE 366TH DISTRICT

              V.                                   COURT OF

JOHN TURNER GRAY                                   COLLIN COUNTY, TEXAS .



                                NOTICE OF APPEAL

COMES NOW JOHN TURNER GRAY, DEFENDANT, respectfully giving

Notice of Appeal that he desires to appeal from the final judgment of
                                                                S£Nl'flK.~
conviction in the above styled and numbered cause that was       si~l"le~ by   the

court on the       l   day of November 2015 . John Turner Gray appeals to the

5th   Court of Appeals.




               FIL D
           15 1nv18 PH 4= 32
           ANDREA STROH THOMPSON
               DISTRICT CLERK
            co       UH'" TEXAS
                          I



                                                                                     7